Memorandum Opinion. The defendant pled guilty in St. Joseph County Circuit Court to a charge of breaking and entering a building.* Following his plea, the defendant was sentenced to a term of three to ten years and appeals from that sentence.
The defendant contends that the requirements of Boykin v Alabama, 395 US 238; 89 S Ct 1709; 23 L Ed 2d 274 (1969), were not met *466because the trial court did not inform him of his privilege against self-incrimination before accepting the plea.
The record confirms that the defendant was not specifically advised of his constitutional privilege against self-incrimination. Accordingly the conviction is reversed, the plea is vacated and the cause remanded to the trial court for further proceedings on the basis of People v Jaworski, 387 Mich 21 (1972). (Released March 9, 1972.)

MCLA 750.110; MSA 28.305.